823



           OFFICE     OF THE      A-ITORNEY       GENERAL     OF TEXAS
                                       AUSTIN




H~orablo T. 1. mmblo
pint A8Si8taw
Sate 8ttperlatendent of l’ubllofnstruotion
m8tltt, Texa8

Dear art

                                      ulo o r lo&u301
                                      bm we4 for the




carerully Cea8la8
request a8 follau~r




                                                  ior   the ptwpo8.
                                                   over whloh    their




                                          Of Uy     8ChoO1 di8triOt,
                                                  CNlCe88    pre8crfb-
                                                          UWi8&bl8,
     may   mske     8ale   Of   8ay   propercy     beloa&ttg    to 8tia
     8ChoOl ai8criCt, ud apply the plrg(PeeaaCO the
     pU'Cht48e Of tleCe88w  /IOWh%8, Or t0 t& build-
     &   or repairlag of mcbeolhou8e8, or place the
     pm~eeds   t~,the Or&it of the available 8Chool
     fund Of Lhe di8triOt.*
lion. 1. 1. ‘PrialtB        - Iago 2


            Th6
              a b o ve
                     q uo ted
                            lrticlr (2753) lp p llo ato c o mmo n
8ChaO1   districts. bee il.8. mtttaer h co. v. mwn,     198 3.w.
1179.
          By vir tue 0P conwtiLul;tonalrsd *Lawtory pro-
riaatu, the Crwrirsloner** Court 1s rads a aourt of ganoral
             fo r the 68Iabli.8km6iatO? W&48.
jitrirdiatiott                                 21 rexA JW18-
imtdatae p. 570.




            "Each       COSMi88iOtWrE’     Cowt     8hall.r

            (I
             .    l    .




            *3,I,a0y
                   0%a m2lrt&bli8h, Ohurge aad dir-
     %OntinlW PUbliC -8               rad hllLbwy8.
            *. . .

            "6.        Exeroi8o    8aneral oeatrol over all -8,
     hQhuays s ferri.8 aad Bridges in their eoUatie8.

          YOUam            l'88&38UtN~dVi88&           -tit            i8 th. OptDi6l&
Ofthi8d8~~tth&t                    thr, pFOiWd8     ?MliMti          f’mrth8   8&h
Of th0   8ahOOi       p~$W?ty     Of U&&t     a-       BOh001        Di8trfGt
cattzmt lmf~llybbr mtpad&   for tb8 b~lldlng or rep8lriee a5
aoumi~ Pod8  ovfw vhlah tha ruEa   bU8 Of SWh da8trict lwn8.
@tiale 2753, @upfar dlreo%r JWV luoh pFC+68&8 8-1    be
applied or plum%.




                                                   YOU'8      very    truly

                                                           08u88AL      OF !?xAn